Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reason for allowance is in response to remarks filed 01/19/2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John S. Zanghi on 03/17/2022.

The application has been amended as follows: 

Please cancel claims 1-16. 
Please amend claim 17 as follows:
In line 18, after “selecting via a legacy scheduler, a first proposed sharing pattern for” replace “a resource sharing window” with “the resource sharing window”

Allowable Subject matter
Claims 17-20 are respectively renumbered as 1-4 are allowed.
Examiner’s statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose or suggest “selecting via a legacy scheduler, a first proposed sharing pattern for a resource sharing window from the plurality of sharing patterns stored in the pattern database, and sending a pattern identifier for the first proposed sharing pattern to a MTC scheduler; selecting, via the MTC scheduler, a second proposed sharing pattern for the resource sharing window from the plurality of sharing patterns stored in the pattern database, and sending a pattern identifier for the second proposed sharing pattern to the legacy scheduler; selecting, via the legacy scheduler, an approved sharing pattern for the resource sharing window based on the first proposed sharing pattern and the second proposed sharing pattern, and sending a pattern identifier for the approved sharing pattern to the MTC scheduler; scheduling, via the MTC scheduler, MTC transmissions on the air interface at a beginning of the resource sharing window based on the approved sharing pattern; scheduling, via the legacy scheduler, non-MTC transmissions on the air interface at the beginning of the next resource sharing window based on the approved sharing pattern.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466